DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. 
Applicant submits that Zhao and Saad fails to disclose or suggests the features of “wherein the header includes an encoding of a set of hops of a path for the packet, wherein the header includes an encoding of a common merge point configured to protect the set of hops of the path based on support for rerouting of the packet based on a failure associated with the set of hops of the path” (remarks page 2). Applicant however submits Zhao and Saad discloses that the “packet includes a label representing a primary LSP, a label used for packet forwarding over the backup path, and an identifier of the merge point” (remarks page 2). Examiner thus correlates this to “wherein the header includes an encoding of a set of hops of a path for the packet (correlating to primary LSP), wherein the header includes an encoding of a common merge point (correlating to an identifier of the merge point associated with backup LSP) configured to protect the set of hops of the path based on support for rerouting of the packet based on a failure associated with the set of hops of the path”. In other words, Zhao discloses of encapsulating traffic with two labels for packet forwarding. The outer label be used for regular packet forward hop-by-hop over the backup LSP, while the inner label be used to represent a primary LSP ([0044] and [0050]-[0051] and [0055]) in which Examiner correlates primary LSP to “a set of hops of a path for the packet” and backup LSP to “protecting the set of hops of the path based on support for rerouting of the packet based on a failure associated with the set of hops of the path”. Examiner “the encoding of the common merge point includes an MPLS label identifying the common merge point” (page 2 lines 1-10). Thus Examiner believes that Zhao and Saad to disclose the subject matter of “wherein the header includes an encoding of a set of hops of a path for the packet, wherein the header includes an encoding of a common merge point configured to protect the set of hops of the path based on support for rerouting of the packet based on a failure associated with the set of hops of the path” as  Zhao and Saad clearly discloses “the packet includes a label representing a primary LSP, a label used for packet forwarding over the backup path, and an identifier of the merge point” as agreed by Applicant (remarks page 2).

/NGUYEN H NGO/Examiner, Art Unit 2473